Mr. Chief Justice Lawrence delivered the opinion of the Court: We held, in Connor v. Berry, 46 Ill. 370, and McMurtry v. Webster, 48 ib. 123, that the husband was still, as at common law, liable for the debts of his wife, contracted before marriage, notwithstanding the act of 1861, because that act still left to the husband the wife’s earnings. Since those decisions were made, the legislature, by the act of 1869, has taken from the husband all control over the earnings of his wife, and thus swept away the last vestige of the reasons upon which the common law rule rested. The rule itself must now cease. Legislative action has virtually abolished it, by taking away its foundations and rendering its enforcement unjust. The judgment must be reversed and the cause remanded. Judgment reversed.